This was an action of "trespass" brought by McGuire against Hawthorn before Justice Tatlow "for borrowing a dearborn and harness from the said McGuire, and suffering from the running away of a horse, the shafts, hounds, harness and back curtain to be torn off and broken, and not having the same put in complete repair; for neglecting and finally refusing to return or bring home the said dearhorn and harness, but leaving the same at the wheelwright's shop, to its destruction and damage, and the immediate injury of the said Andrew McGuire.
The damage was laid at $40; and on a trial by referees there was a report and judgment for $35 and costs.
The exception was to the jurisdiction of the Justice, and the courtreversed the judgment on that exception.
                                                     Judgment reversed.